Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 1 of 37 Page ID #:158



  1 Humberto M. Guizar, Esq. (SBN 125769) Austin R. Dove, Esq. (SBN 180321)
       hguizar@ghclegal.com                DOVE LAW CORP.
  2 Christian Contreras, Esq. (SBN 330269)   dovelawcorp@gmail.com
  3    cconterras@ghclegal.com             Justice X Building
    LAW OFFICES OF HUMBERTO                3500 W. Beverly Blvd.
  4 GUIZAR, APC                            Montebello, California 90640
    Justice X Building                     Telephone: (213) 487-8300
  5 3500 W. Beverly Blvd.
    Montebello, California 90640
  6 Telephone: (323) 725-1151
  7
    (ADDITIONAL COUNSEL LISTED ON NEXT PAGE)
  8
    Attorneys for Plaintiffs
  9
 10                        UNITED STATED DISTRICT COURT

 11                       CENTRAL DISTRICT OF CALIFORNIA
 12                                                )   CASE NO: 2:20-cv-06963-AB (AGR)
      SARA OCHOA, BRANDEN COSTA,
 13   JAJUAN JOHNSON, ANTONIO MAY,                 )
      and MICHAEL PERR, KIVON                      )   SECOND AMENDED CLASS
 14   WILLIAMS, GADSEEL QUINONEZ,                      ACTION COMPLAINT FOR
                                                   )   DAMAGES AND INJUNCTIVE
      and JOSE QUINONEZ individually and           )
 15   on behalf of a class of similarly situated       RELIEF
      persons,                                     )
 16                                                )   1. Fourth Amendment Violations
                    Plaintiffs,                    )      (42 U.S.C. § 1983);
 17
                    v.                             )   2. Fourteenth Amendment Violations -
 18                                                       Substantive Due Process
      CITY OF LOS ANGELES, a legal                 )      (42 U.S.C. § 1983);
 19   subdivision of the State of California;      )   3. First Amendment Violations
      BRAXSTON SHAW; MICHAEL                       )
 20   COBLENTZ; NICOLAS MARTINEZ;                         (42 U.S.C. § 1983);
                                                   )   4. Fourteenth Amendment Violations -
      and DOES 1 through 10, inclusive,
 21                                                )      Equal Protection
                   Defendants.                     )      (42 U.S.C. § 1983);
 22                                                )   5. Municipal Liability (Monell)
 23                                                       (42 U.S.C. § 1983);
                                                       6. Tom Bane Act Violations
 24                                                       (Civil Code § 52.1);
 25                                                    7. Negligence;
                                                       8. Defamation;
 26                                                    9. Torts in Essence;
                                                       10. Injunctive Relief
 27
 28                                                    DEMAND FOR JURY TRIAL

                PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 2 of 37 Page ID #:159



  1 Stephen A. King, Esq. (SBN 224683)
      sking@kingsjusticelaw.com
  2 KINGS JUSTICE, LLC
  3 Justice X Building
    3500 W. Beverly Blvd.
  4 Montebello, California 90640
    Telephone: (323) 546-4529
  5
  6 V. James DeSimone, (SBN 119668)
      vjdesimone@gmail.com
  7 V. JAMES DESIMONE LAW
    13160 Mindanao Way, Suite 280
  8 Marina Del Rey, CA 90292
    Telephone: (310) 693.5561
  9
 10 Paul Hoffman, Esq. (SBN 71244)
      hoffpaul@aol.com
 11 Michael D. Seplow, Esq. (SBN 150183)
      mseplow@sshhzlaw.com
 12 Aidan C. McGlaze, Esq. (SBN 277270)
 13   amcglaze@sshhzlaw.com
    SCHONBRUN SEPLOW HARRIS
 14 HOFFMAN & ZELDES LLP
    11543 W. Olympic Blvd.
 15 Los Angeles, California 90064
    Telephone: (310) 396-0731
 16 Facsimile: (310) 399-7040
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

               PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 3 of 37 Page ID #:160



  1         The above-named Plaintiffs, individually and on behalf of others similarly
  2   situated, allege the following upon information and belief:
  3                                     INTRODUCTION
  4         1.     Public trust is the bedrock of community policing. The allegations in
  5   this Complaint shake the very core of that foundation. This action stems from the
  6   misclassification of hundreds, if not thousands, of City of Los Angeles residents as
  7   gang members by at least twenty-seven (27) Los Angeles Police Department
  8   (hereinafter “LAPD”) officers, including Defendants Braxton Shaw, Michael
  9   Coblentz, and Nicolas Martinez, who have been charged with fifty-nine (59) criminal
 10   counts.
 11         2.     Los Angeles Police Department officers routinely falsified Field
 12   Interview (hereinafter “FI”) cards by classifying people who are not gang members,
 13   as gang members or gang associates. LAPD and its officers further violated public
 14   trust and numerous laws by entering false descriptions of innocent civilians as gang
 15   members into an official state-wide database. In many instances LAPD officers
 16   falsely stated in official records that the individuals had “self-admitted” gang
 17   affiliation when no such admissions had occurred. These false reports resulted in
 18   devastating consequences for Plaintiffs and the putative class members, almost all of
 19   whom were Black and Latino, including imprisonment, deprivation of civil rights,
 20   and practical consequences such as not being able to obtain a job, rent an apartment,
 21   or receive financial aid for college.
 22         3.     As an example, class members, Gadseel Quinonez and Jose Quinonez
 23   are two brothers who live in South Los Angeles, California. Gadseel Quinonez and
 24   Jose Quinonez are young Latino men who work in a recycling center in South Los
 25   Angeles, an area which is patrolled by the Metropolitan Division of the Los Angeles
 26   Police Department. In or around 2018, Braxston Shaw who was partnered with
 27   Nicholas Martinez, wrote an FI card falsely documenting Gadseel Quinonez and Jose
 28   Quinonez as MS-13 gang members with the gang monikers “Squealer” and “Sneaks,”
                                         1
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 4 of 37 Page ID #:161



  1   respectively. On July 9, 2020, a fifty-nine (59) count criminal complaint was filed by
  2   the Los Angeles County District Attorney against Braxton Shaw, Michael Coblentz
  3   and Nicolas Martinez for various crimes, including felonies, for the falsification of
  4   FI cards and fabrication of non-existent people as gang members. Among the victims
  5   in the criminal complaint are Gadseel Quinonez, Jose Quinonez and Kivon Williams.
  6         4.     As another example, class member, Sara Ochoa is a young Latina
  7   woman from East Los Angeles and made it out of the low-income neighborhood
  8   where she grew up to become a correctional officer of the State of California. Ms.
  9   Ochoa served as a public servant for the State of California up until she became a
 10   victim of LAPD officers on January 18, 2020 when Ms. Ochoa was misclassified as
 11   a “gang associate” simply for going back to visit her childhood neighborhood.
 12   Unfortunately, Ms. Ochoa was not only misclassified as a “gang associate,” but she
 13   was also subjected to an unreasonable detention by being handcuffed on the street in
 14   public display for approximately twenty (20) minutes while her vehicle and
 15   belongings in her vehicle were ransacked by LAPD officers.
 16         5.     Another putative class member is Jajuan Johnson. Mr. Johnson recently
 17   graduated from high school in south Los Angeles. Notably, he scored sixty-two (62)
 18   points in a varsity basketball game during his 2018 senior year. He is soft-spoken and
 19   has no criminal record. On January 13, 2019, Johnson was a passenger in a car being
 20   driven in Los Angeles when LAPD officers pulled over the vehicle, ostensibly for
 21   tinted windows. The officers concocted a pretense to search the car, and then
 22   blatantly lied in the police report they authored by contending that Mr. Johnson – a
 23   college student, Jamba Juice employee and aspiring writer – was a member of a
 24   Blood street gang. The LAPD officers reasoned that because Mr. Johnson’s cousin
 25   was an alleged gang member, he too must be gang affiliated. As a result, Mr. Johnson
 26   is currently being prosecuted by the Los Angeles City Attorney’s Office pursuant to
 27   a fabricated gang allegation under Penal Code Section 186.22. Mr. Johnson
 28   consistently denied any gang membership to no avail. Because of the LAPD’s false
                                         2
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 5 of 37 Page ID #:162



  1   claims against him, Mr. Johnson has suffered the loss of employment, damage to his
  2   reputation and severe depression. If convicted, Mr. Johnson will be required to
  3   register as a gang member.
  4         6.     Moreover, Branden Costa, a young Black man, had just graduated from
  5   a Palisades area high school and was a Division 1 prospect athlete. One afternoon he
  6   was returning home from visiting a friend at the California Hospital in Downtown
  7   Los Angeles. That day a shooting occurred at a park a short distance from Mr. Costa’s
  8   home. Time-verified security footage from the hospital showed Mr. Costa exiting the
  9   lobby ten minutes before the shooting. The shooting location, however, was a twenty-
 10   minute commute from the hospital. Nonetheless, LAPD officers falsely accused Mr.
 11   Costa of being the shooter. In an effort to unlawfully convict Mr. Costa, LAPD
 12   officers prepared and submitted false police reports claiming Mr. Costa was a gang
 13   member, even though LAPD officers had no credible evidence to support this claim.
 14   Mr. Costa expressly told LAPD officers he was not a gang member. Although Mr.
 15   Costa was acquitted of all charges, the falsely contrived gang identification followed
 16   him and has plagued his life every day since, causing him incalculable suffering and
 17   damage.
 18         7.     The above are just a few examples of the lasting harm which the LAPD
 19   has inflicted upon thousands of people as a result of falsely and publicly branding
 20   them as gang members or associates. Critically, the LAPD engaged in racial profiling
 21   and primarily targeted racial minorities, namely Latinos and African-Americans, in
 22   this widespread, destructive and fraudulent practice.
 23         8.     In bringing this action, Plaintiffs seek damages and injunctive relief on
 24   behalf of themselves and other similarly situated persons who as a result of the
 25   unlawful actions of the LAPD have been falsely labeled as gang members or
 26   associates. In particular, Plaintiffs seek an order requiring the LAPD to take all
 27   necessary actions to purge any and all gang databases or similar records of the false
 28   information concerning Plaintiffs and the members of the putative class and to
                                         3
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 6 of 37 Page ID #:163



  1   publicly clear their names and to take all reasonable and necessary actions to prevent
  2   these abuses from occurring, including enjoining LAPD officers from making gang
  3   identifications during field interviews and other encounters.
  4                             JURISDICTION AND VENUE
  5         9.      This action is properly filed in the Central District of the United States
  6   District Court for the redress of alleged deprivations of constitutional rights as
  7   protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, the Fourth and Fourteenth
  8   Amendment of the United States Constitution, and the California Constitution.
  9   Jurisdiction is founded on 28 U.S.C. §§ 1331, 1343, and 1367.
 10         10.     Venue is proper in the Central District of California pursuant to 28
 11   U.S.C. § 1391, as all Defendants reside in, and all events giving rise to the claims
 12   herein occurred in, the Central District of California.
 13                                         PARTIES
 14   Plaintiffs:
 15         11.     At all relevant times, Plaintiff SARA OCHOA is and was an individual
 16   residing in the County of Los Angeles, California.
 17         12.     At all relevant times, Plaintiff BRANDEN COSTA is and was an
 18   individual residing in the County of Los Angeles, California.
 19         13.     At all relevant times, Plaintiff JAJUAN JOHNSON is and was an
 20   individual residing in the County of Los Angeles, California.
 21         14.     At all relevant times, Plaintiff ANTONIO MAY is and was an individual
 22   residing in the County of Los Angeles, California.
 23         15.     At all relevant times, Plaintiff MICHAEL PERRY is and was an
 24   individual residing in the County of Los Angeles, California.
 25         16.     At all relevant times, Plaintiff GADSEEL QUINONEZ is and was an
 26   individual residing in the County of Los Angeles, California.
 27         17.     At all relevant times, Plaintiff JOSE QUINONEZ is and was an
 28   individual residing in the County of Los Angeles, California.
                                          4
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 7 of 37 Page ID #:164



  1         18.     At all relevant times, Plaintiff KIVON WILLIAMS is and was an
  2   individual residing in the County of Los Angeles, California.
  3         19.     The Plaintiff classes consist of: 1) approximately one thousand (1,000)
  4   individuals, if not more, who were subjected to misclassification as gang members in
  5   LAPD reports; 2) approximately five hundred (500) individuals, if not more, who
  6   were made part of a gang database; and 3) approximately five thousand (5,000)
  7   individuals who were misclassified as gang associated.
  8         20.     On or about October 8, 2020, Plaintiffs submitted claims for damages
  9   on behalf of themselves and the putative class members to the City of Los Angeles
 10   pursuant to Government Code Section 910. On or about November 10, 2020,
 11   Defendant City of Los Angeles rejected Plaintiffs’ claims. Accordingly, Plaintiffs
 12   have duly complied with the requirements of the Government Claims Act and have
 13   timely filed their claims under California law within six months of the denial of their
 14   claims by the City.
 15   Defendants:
 16         21.     Defendant City of Los Angeles is a municipal corporation duly
 17   organized and existing under the Constitution and laws of the State of California. The
 18   Los Angeles Police Department is a local government entity and an agency of
 19   Defendant City of Los Angeles, and all actions of the LAPD and its employees are
 20   the legal responsibility of the City of Los Angeles. The City of Los Angeles is sued
 21   in its own right on the basis of its policies, customs, and practices which gave rise to
 22   Plaintiffs’ federal rights claims. Moreover, the City of Los Angeles is vicariously
 23   liable under California law (including Government Code Section 815.2) for the acts
 24   and omissions of its employees, including the individual defendants, who were at all
 25   relevant times acting within the course and scope of their employment as officers of
 26   the LAPD.
 27   ///
 28   ///
                                          5
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 8 of 37 Page ID #:165



  1         22.     Defendant BRAXSTON SHAW was, and at all times relevant to this
  2   action, a Los Angeles Police Department officer. He is sued in both his individual
  3   and official capacities.
  4         23.     Defendant MICHAEL COBLENTZ was, and at all times relevant to this
  5   action, a Los Angeles Police Department officer. He is sued in both his individual
  6   and official capacities.
  7         24.     Defendant NICOLAS MARTINEZ was, and at all times relevant to this
  8   action, a Los Angeles Police Department officer. He is sued in both his individual
  9   and official capacities.
 10         25.     Plaintiffs are informed, believe, and thereupon allege that Does 1
 11   through 10 were the agents, servants, and employees of Defendants City of Los
 12   Angeles and/or the LAPD. Plaintiffs are ignorant of the true names and capacities of
 13   Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
 14   Defendant by such fictitious names. Plaintiffs will amend this Complaint to allege
 15   their true names and capacities when ascertained. The individual Doe Defendants are
 16   sued in both their individual and official capacities.
 17         26.     Plaintiffs are informed, believe, and thereupon allege at all times
 18   relevant, Does 1 through 10, in addition to the named Defendants, are responsible in
 19   some manner for the damages and injuries alleged herein.
 20         27.     Plaintiffs are informed, believe, and thereupon allege that at all times
 21   relevant, Defendants, and each of them, were the agents, servants and employees of
 22   the other Defendants and were acting at all times within the scope of their agency
 23   and employment and with the knowledge and consent of their principal and
 24   employer. At all times Defendants were acting under color of state law.
 25         28.     Plaintiffs are informed, believe, and thereupon allege that the practices,
 26   policies, and customs of the City of Los Angeles and/or the LAPD caused the
 27   unlawful action taken against Plaintiffs.
 28   ///
                                          6
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 9 of 37 Page ID #:166



  1                              FACTUAL ALLEGATIONS
  2         29.     The City of Los Angeles Police Department has manipulated the law to
  3   criminalize innocent people. Specifically, California Penal Code (hereinafter
  4   sometimes “CPC”) Section 186.22 is a statute that gives police officers broad
  5   discretion to arrest individuals on the premise that the person committed a crime for
  6   the benefit, at the direction and in association with a criminal street gang. LAPD
  7   officers, since the inception of the statute, created an unwritten custom and practice
  8   of using CPC Section 186.22 to criminalize innocent people and falsely classify them
  9   as gang members.
 10         30.     In many cases, LAPD officers falsely incriminated members of this
 11   class by applying gang enhancements to simple offenses like marijuana possession
 12   or receiving stolen property. This practice exposed these criminal defendants to
 13   extremely harsh sentences. With exposure to automatically enhanced terms of
 14   imprisonment, many individuals accepted plea deals to lesser offenses to avoid being
 15   locked up for decades. Others, who had the audacity to insist on their innocence, were
 16   found guilty by juries based on LAPD officers’ perjured testimony, then sentenced
 17   to many years including, in numerous instances, life in prison. Those same
 18   individuals have been forced to register annually as gang members at the very police
 19   stations where they were framed in the first place.
 20         31.     In June of 2020, the California Department of Justice announced it was
 21   suspending the use of CalGangs, citing questions about its accuracy and the desire to
 22   “avoid any adverse impact on individuals, particularly in communities of color.”
 23   CalGangs is used by law enforcement agencies across the state of California to store
 24   names and personal details of nearly eighty thousand (80,000) people suspected of
 25   being active gang members or possibly associating with them, but the program has
 26   long been controversial.
 27         32.     LAPD records account for about 25% of all CalGangs entries.
 28   ///
                                          7
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 10 of 37 Page ID #:167



   1         33.     On July 14, 2020, the California Department of Justice revoked LAPD’s
   2   access to the statewide CalGangs database. In 2016, a state audit found that CalGangs
   3   was riddled with questionable entries and errors such as the inclusion of one-year-
   4   old children. CalGangs facilitated racial profiling without evidence, and the majority
   5   of those in the database are Black and Latino men.
   6         34.     On July 9, 2020, the L.A. County District Attorney’s Office filed a fifty-
   7   nine count criminal complaint – including felonies – against three LAPD officers:
   8   Braxton Shaw, Michael Coblentz, and Nicolas Martinez. The criminal complaint
   9   accuses Braxton Shaw, Michael Coblentz, and Nicolas Martinez of conspiring to file
  10   false police reports, fabrication of false court documents, falsification of FI cards,
  11   and the fabrication of non-existent people as gang members. Among the victims in
  12   the criminal complaint are Gadseel Quinonez, Jose Quinonez, and Kivon Williams.
  13         35.     On July 10, 2020, an LAPD memorandum confirmed that a total of
  14   twenty-four (24) LAPD officers are under investigation for falsifying police reports
  15   and misclassifying civilians as gang members or gang associates.
  16         36.     Plaintiffs Gadseel Quinonez and Jose Quinonez are two brothers who
  17   live in South Los Angeles, California. They are young Latino men who work in a
  18   recycling center in South Los Angeles, an area which is patrolled by the Metropolitan
  19   Division of the Los Angeles Police Department. In or around 2018, Braxston Shaw
  20   who was partnered with Nicholas Martinez, wrote an FI card falsely documenting
  21   Gadseel Quinonez and Jose Quinonez as MS-13 gang members with the gang
  22   monikers “Squealer” and “Sneaks,” respectively.
  23         37.     Plaintiff Kivon Williams is a young Black man who lives in South Los
  24   Angeles. In or around 2018, Braxston Shaw who was partnered with Michael
  25   Coblentz, wrote an FI card falsely documenting Kivon Williams as a “77 Swan" gang
  26   member with "Swan's" and "77" tattoos on his neck, and a moniker, "Dub Bird."
  27   ///
  28   ///
                                           8
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 11 of 37 Page ID #:168



   1         38.     Plaintiff Jajuan Johnson recently graduated from high school in south
   2   Los Angeles. Notably, he scored sixty (62) points in a varsity basketball game during
   3   his 2018 senior year. He is soft-spoken and has no criminal record.
   4         39.     On January 13, 2019, Johnson was a passenger in a car being driven in
   5   Los Angeles when LAPD officers pulled over the vehicle, ostensibly for tinted
   6   windows. Officers came up with a reason to search the car. LAPD officers then
   7   blatantly lied in the police report they authored by contending that Mr. Johnson, a
   8   college student, Jamba Juice employee and aspiring writer was a member of a Blood
   9   street gang. The LAPD officers wrongfully asserted that because Mr. Johnson’s
  10   cousin was an alleged gang member, he too must be gang affiliated.
  11         40.     As a result, Mr. Johnson is currently being prosecuted by the Los
  12   Angeles City Attorney’s Office pursuant to a fabricated gang allegation under Penal
  13   Code Section 186.22. Mr. Johnson consistently denied any gang membership to no
  14   avail. Because of the LAPD’s false claims against him, Mr. Johnson has suffered the
  15   loss of employment, damage to his reputation and severe depression. If convicted,
  16   Mr. Johnson will be required to register as a gang member.
  17         41.     Plaintiff Branden Costa is a young Black man. One afternoon, recently
  18   after he graduated from a Palisades area high school as a Division 1 prospect athlete,
  19   he was returning home from visiting a friend at the California Hospital in Downtown
  20   Los Angeles. That day a shooting occurred at a park a short distance from Mr.
  21   Costa’s home. Time-verified security footage from the hospital showed Mr. Costa
  22   exiting the lobby ten minutes before the shooting. The shooting location, however,
  23   was a twenty-minute commute from the hospital. Nonetheless, LAPD officers falsely
  24   accused Mr. Costa of being the shooter. In an effort to unlawfully convict Mr. Costa,
  25   LAPD officers prepared and submitted false police reports claiming Mr. Costa was a
  26   gang member, even though LAPD officers had no credible evidence to support this
  27   claim. Mr. Costa expressly told LAPD officers he was not a gang member. Although
  28   Mr. Costa was acquitted of all charges, the falsely contrived gang identification
                                           9
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 12 of 37 Page ID #:169



   1   followed him and has plagued his life every day since, causing him incalculable
   2   suffering and damage.
   3         42.      The named Plaintiffs are suing on behalf of a class of similarly situated
   4   persons throughout Los Angeles who have been victims of scofflaw LAPD officers
   5   who filed fraudulent reports, lied under oath, and abused gang database systems and
   6   whose actions were condoned, approved and ratified by the LAPD and its final
   7   policy makers.
   8                            CLASS ACTION ALLEGATIONS
   9         43.      The named Plaintiffs bring this action individually and on behalf of a
  10   proposed class of all other persons similarly situated pursuant to Federal Rules of
  11   Civil Procedure Rule 23(b)(1), (b)(2) and (b)(3). The sub-classes are defined as:
  12         a. Approximately one thousand (1,000) individuals, if not more, who were
  13               subjected to misclassification as gang members in Los Angeles City
  14               reports;
  15         b. Approximately five hundred (500) individuals, if not more, who were made
  16               part of a gang database; and
  17         c. Approximately five thousand (5,000) individuals, if not more, who were
  18               misclassified as gang associates.
  19         44.      Because the issues in the three (3) classes are substantially the same and
  20   arise from the same events, the Federal Rules of Civil Procedures Rule 23 criteria for
  21   the classes are discussed jointly without differentiating between the different classes.
  22         45.      Questions of law or fact common to putative class members
  23   predominate over any questions affecting only individual members and a class action
  24   is superior to other available methods for fairly and efficiently adjudicating this
  25   lawsuit.
  26         46.      The claims of the putative class satisfy the requirements of Federal Rule
  27   of Civil Procedure 23(b)(3) and, alternatively, Rule 23(b)(2).
  28   ///
                                           10
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 13 of 37 Page ID #:170



   1         47.     Defendants detained and/or arrested the putative class and sub-classes
   2   as a group and treated all similarly, acting on ground applicable to the putative class.
   3   The named Plaintiffs’ claims that the First, Fourth, and Fourteenth Amendment
   4   rights, as well as their rights under California law, were violated raise common
   5   question of law and fact. Plaintiffs also claim their constitutional rights were
   6   violated as a result of a long standing or widespread custom and/or practice which
   7   was the moving force behind the constitutional violations and therefore, the City of
   8   Los Angeles is liable under 42 U.S.C. Section 1983.
   9         48.     Questions of law and fact are common to the class and sub-classes,
  10   including whether the putative class and sub-classes were misclassified as gang
  11   members or gang associates.
  12         49.     The legal theories and factual predicates upon which the classes and
  13   sub-classes seek relief predominate over any questions affecting only individual
  14   members. The legal harms suffered by the named Plaintiffs and the class Plaintiffs
  15   are identical.
  16         50.     The named Plaintiffs’ claims are typical of those of the putative class
  17   and sub-classes each represents, as each was engaged in or associated with peaceable
  18   and lawful free speech and assembly activity when each was subjected to excessive
  19   force and/or arrested.
  20         51.     The named Plaintiffs will fairly and adequately represent the common
  21   class interest. The named Plaintiffs have a strong interest in achieving the relief
  22   requested in this Complaint, they have no conflicts with members of the Plaintiff
  23   class, and they will fairly and adequately protect the interests of the class.
  24         52.     Counsel for the named Plaintiffs know of no conflicts among or between
  25   members of the class, the named Plaintiffs, or the attorneys in this action.
  26         53.     The Defendants have acted and refused to act on grounds generally
  27   applicable to the putative class.
  28   ///
                                           11
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 14 of 37 Page ID #:171



   1          54.     The prosecution of separate actions by individual members of the class
   2   would create a risk of inconsistent standards of conduct for the Defendants, thereby
   3   making a class action a superior method of adjudicating this lawsuit.
   4          55.     Plaintiffs do not know the identities of all class members. Plaintiffs are
   5   informed and believe and thereon allege the identities of class members in may be
   6   obtained from records and databases maintained by Defendants.
   7          56.     Plaintiffs are informed and believe and thereon allege that the LAPD
   8   officers acted in accordance with orders given by supervisors from the highest
   9   command positions, in accordance with policies and procedures instituted by the
  10   LAPD and the City of Los Angeles.
  11          57.     As a direct and proximate cause of the conduct described herein, the
  12   named individual Plaintiffs have been denied their constitutional, statutory, and legal
  13   rights as stated herein, and have suffered general and special damages, including but
  14   not limited to, mental and emotional distress, physical injuries and bodily harm, pain,
  15   fear, humiliation, embarrassment, discomfort, and anxiety, lost wages and
  16   opportunities, and other damages in an amount according to proof.
  17          58.     Defendants’ acts were willful, wanton, malicious, and oppressive, and
  18   done with conscious or reckless disregard for, and deliberate indifference to,
  19   Plaintiffs’ rights.
  20          59.     Defendants’ polices practices, customs, conduct and acts alleged herein
  21   resulted in, and will continue to result in, irreparable injury the Plaintiffs, including
  22   but not limited to violation of their constitutional and statutory rights. Plaintiffs have
  23   no plain, adequate, or complete remedy at law to address the wrong described herein
  24   and therefore are entitled to injunctive relief. The Plaintiffs and class members intend
  25   in the future to exercise their constitutional rights of freedom of speech and
  26   association by engaging in expressive activities in the City of Los Angeles.
  27   Defendants’ conduct described herein has created uncertainty among Plaintiffs with
  28   respect to their exercise now and in the future of these constitutional rights.
                                            12
                    PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 15 of 37 Page ID #:172



   1         60.     An actual controversy exists between Plaintiffs and Defendants in that
   2   Plaintiffs contend that the policies, practices, and conduct of Defendants alleged
   3   herein are unlawful and unconstitutional, whereas Plaintiffs are informed and believe
   4   that Defendants contend that said policies, practices, and conduct are lawful and
   5   constitutional. Plaintiffs seek a declaration of rights with respect to this controversy.
   6         61.     In accordance with Federal Rules of Civil Procedure, Rule 23(a) the
   7   members of the class are so numerous that joinder of all members is impracticable.
   8   Plaintiffs do not know the exact number of class members. Plaintiffs are informed
   9   and believe and thereon allege that there are more than six thousand five hundred
  10   (6,500) individuals who were classified as gang members or gang associates by the
  11   Los Angeles Police Department. Plaintiffs are informed and believe and thereon
  12   allege that the number of persons in the proposed class is in the thousands.
  13         62.     In accordance with Federal Rules of Civil Procedure, Rule 23(a), there
  14   are questions of fact common to the class. Plaintiffs are informed and believe and
  15   thereon allege that the common questions of fact include, but are not limited to the
  16   following: (1) individuals who were subjected to misclassification as gang members
  17   in Los Angeles City reports; (2) individuals who were made part of a gang database;
  18   and (3) individuals who were misclassified as gang associates.
  19         63.     In accordance with Federal Rules of Civil Procedure, Rule 23(a), there
  20   are questions of law common to the class. Plaintiffs are informed and believe and
  21   thereon allege that the common questions of law include but are not limited to the
  22   following: (1) Whether Defendants violated the Fourth Amendment rights of people
  23   misclassified as gang members or gang associates; (2) Whether Defendants violated
  24   the Fourteenth Amendment due process rights of people misclassified as gang
  25   members or gang associates; (3) Whether Defendants violated the Fourteenth
  26   Amendment rights to Equal Protection of people misclassified as gang members or
  27   gang associates; (4) Whether Defendants violated the First Amendment rights of
  28   people misclassified as gang members or gang associates and (5) Whether
                                           13
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 16 of 37 Page ID #:173



   1   Defendants violated California law by misclassifying peoples as gang members and
   2   associates.
   3          64.     In accordance with Federal Rules of Civil Procedure, Rule 23(a) the
   4   claims of the representative plaintiffs are typical of the class. Plaintiffs were victims
   5   of at least twenty-seven (27) Los Angeles Police Department officers, including
   6   Braxton Shaw, Michael Coblentz, and Nicolas Martinez who have already been
   7   charged with fifty-nine (59) criminal counts. Los Angeles Police Department officers
   8   lied on field interview cards by classifying people who are not gang members, as
   9   gang members, and/or classifying people who are not associated with a gang as “gang
  10   associates.”
  11          65.     Thus, Plaintiffs have the same interests and have suffered the same type
  12   of damages as the class members. Plaintiffs' claims are based upon the same or
  13   similar legal theories as the claims of the class members. Each class member suffered
  14   actual damages from being subjected to misclassification as gang members or gang
  15   associates and each class member is entitled to injunctive relief.
  16          66.     In accordance with Federal Rules of Civil Procedure, Rule 23 (a), the
  17   representative Plaintiffs will fairly and adequately protect the interests of the class.
  18   The interests of the representative plaintiffs are consistent with and not antagonistic
  19   to the interests of the class.
  20          67.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(A),
  21   prosecutions of separate actions by individual members of the class would create a
  22   risk that inconsistent or varying adjudications with respect to individual members of
  23   the class would establish incompatible standards of conduct for the parties opposing
  24   the class.
  25          68.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(B),
  26   prosecutions of separate actions by individual members of the class would create a
  27   risk of adjudications with respect to individual members of the class which would, as
  28   a practical matter, substantially impair or impede the interests of the other members
                                            14
                    PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 17 of 37 Page ID #:174



   1   of the class to protect their interests.
   2          69.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(2),
   3   plaintiffs are informed and believe, and thereon allege the defendants have acted on
   4   grounds generally applicable to the class so that final injunctive relief or
   5   corresponding declaratory relief is appropriate respecting the class as a whole.
   6          70.     In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3), the
   7   questions of law or fact common to the members of the class predominate over any
   8   questions affecting only individual members, and this class action is superior to other
   9   available methods for the fair and efficient adjudication of the controversy between
  10   the parties. Plaintiffs are informed and believe, and thereon allege that the interest of
  11   class members in individually controlling the prosecution of a separate action is low
  12   in that most class members would be unable to individually prosecute any action at
  13   all. Plaintiffs are informed and believe, and thereon allege that the amounts at stake
  14   for individuals are such that separate suits would be impracticable in that most
  15   members of the class will not be able to find counsel to represent them. Plaintiffs
  16   assert that it is desirable to concentrate all litigation in one forum because all of the
  17   claims arise in the same location, i.e., the City of Los Angeles. It will promote judicial
  18   efficiency to resolve the common questions of law and fact in one forum, rather than
  19   in multiple courts.
  20          71.     Plaintiffs do not know the identities of all class members. Plaintiffs are
  21   informed and believe, and thereon allege the identities of the class members are
  22   ascertainable from the Los Angeles County District Attorney’s Office, the Los
  23   Angeles City Attorney's Office and/or LAPD records, in particular the computer
  24   records used to track who are or were alleged gang members and alleged gang
  25   associates.
  26          72.     Plaintiffs are informed and believe, and thereon allege that Los Angeles
  27   County District Attorney’s Office, the Los Angeles City Attorney's Office and/or
  28   LAPD records reflect the identities, including addresses and telephone numbers, of
                                            15
                    PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 18 of 37 Page ID #:175



   1   the persons who are or were alleged gang members and alleged gang associates.
   2         73.      Plaintiffs know of no difficulty that will be encountered in the
   3   management of this litigation that would preclude its maintenance as a class action.
   4   The class action is superior to any other available means to resolve the issues raised
   5   on behalf of the class. The class action will be manageable because reliable records
   6   systems exist from which to ascertain the members of the class. Liability can be
   7   determined on a class-wide basis. Damages can be determined on a class-wide basis
   8   using a damages matrix set by a jury, or by trying the damages of a statistically valid
   9   sample of the class to a jury and extrapolating those damages to the class as a whole.
  10   Moreover, plaintiffs are represented by counsel with class action litigation
  11   experience, particularly against the City of Los Angeles and the Los Angeles Police
  12   Department.
  13         74.      In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3),
  14   class members must be furnished with the best notice practicable under the
  15   circumstances, including individual notice to all members who can be identified
  16   through reasonable effort. Plaintiffs are informed and believe that LA City Attorney's
  17   Office and/or LAPD computer records, and certainly police reports and FI cards etc.,
  18   contain a last known address for class members. Plaintiffs contemplate that
  19   individual notice be given to class members at such last known address by first class
  20   mail. Plaintiffs contemplate that the notice inform class members of the following:
  21         a. The pendency of the class action, and the issues common to the class;
  22         b. The nature of the action;
  23         c. Their right to 'opt out' of the action within a given time, in which event they
  24               will not be bound by a decision rendered in the class action;
  25         d. Their right, if they do not 'opt out,' to be represented by their own counsel and
  26               enter an appearance in the case; otherwise, they will be represented by the
  27               named plaintiffs and their counsel; and
  28   ///
                                           16
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 19 of 37 Page ID #:176



   1           e. Their right, if they do not 'opt out,' to share in any recovery in favor of the
   2                 class, and conversely to be bound by any judgment on the common issues
   3                 adverse to the class.
   4           75.      All of the following claims for relief are asserted against all Defendants:
   5                                  FIRST CLAIM FOR RELIEF
   6                           FOURTH AMENDMENT VIOLATIONS
   7                                         (42 U.S.C. § 1983)
   8         (BY ALL PLAINTIFFS AGAINST DEFENDANTS BRAXSTON SHAW;
   9                      MICHAEL COBLENTZ; NICOLAS MARTINEZ)
  10           76.      Plaintiffs repeat and re-allege each allegation in all the preceding
  11   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  12           77.      In subjecting Plaintiffs and class members to the unnecessary, unlawful,
  13   demeaning, and outrageous seizures and/or searches when Plaintiffs and class
  14   members went outside, defendants, and each of them, violated Plaintiffs' and class
  15   members' rights to be secure in their persons against unreasonable searches and
  16   seizures, as guaranteed by the Fourth and Fourteenth Amendments to the United
  17   States Constitution. Therefore, plaintiffs and class members are entitled to bring suit
  18   and recover damages pursuant to 42 U.S.C. §1983.
  19           78.      As a direct and proximate cause of the aforementioned acts, plaintiffs
  20   and class members were damaged in an amount to be proven at trial.
  21           79.      Plaintiffs and the putative class members are also entitled to injunctive
  22   and declaratory relief, including the clearing of their names from any gang databases
  23   or records.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                             17
                     PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 20 of 37 Page ID #:177



   1                            SECOND CLAIM FOR RELIEF
   2   FOR FOURTEENTH AMENDMENT VIOLATIONS - SUBSTANTIVE DUE
   3                                         PROCESS
   4                                     (42 U.S.C. § 1983)
   5     (BY ALL PLAINTIFFS AGAINST DEFENDANTS BRAXSTON SHAW;
   6                    MICHAEL COBLENTZ; NICOLAS MARTINEZ)
   7         80.     Plaintiffs repeat and re-allege each allegation in all the preceding
   8   paragraphs of this Complaint with same force and effect as if fully set forth herein.
   9         81.     Defendants’ actions in arbitrarily and wrongfully classifying Plaintiffs
  10   and members of the putative class as gang members or associates, without any basis
  11   in fact or method of challenging such designation, violated the substantive due
  12   process rights of Plaintiffs and the putative class members. These false designations
  13   by the LAPD, a government agency, created a permanent stigma on the names of
  14   Plaintiffs and class members which will forever interfere with their rights to
  15   participate in society, including their ability to obtain employment and educational
  16   opportunities.
  17         82.     In subjecting Plaintiffs and class members to the unnecessary, unlawful,
  18   demeaning, and outrageous confinement and prohibition from going outside and/or
  19   seizure, detention arrest, jailing and/or prosecution when Plaintiffs and class
  20   members went outside, defendants, and each of them, violated plaintiffs' and class
  21   members' rights to travel and move freely about this state and/or the several states,
  22   as guaranteed by the United States Constitution. Therefore, Plaintiffs and class
  23   members are entitled to bring suit and recover damages pursuant to 42 U.S.C. §1983.
  24         83.     As a direct and proximate cause of the aforementioned acts, Plaintiffs
  25   and class members were damaged in an amount to be proven at trial.
  26         84.     Plaintiffs and the putative class members are also entitled to injunctive
  27   and declaratory relief, including the clearing of their names from any gang databases
  28   or records.
                                           18
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 21 of 37 Page ID #:178



   1                             THIRD CLAIM FOR RELIEF
   2                         FIRST AMENDMENT VIOLATIONS
   3                                     (42 U.S.C. § 1983)
   4     (BY ALL PLAINTIFFS AGAINST DEFENDANTS BRAXSTON SHAW;
   5                  MICHAEL COBLENTZ; NICOLAS MARTINEZ)
   6         85.     Plaintiffs repeat and re-allege each allegation in all the preceding
   7   paragraphs of this Complaint with same force and effect as if fully set forth herein.
   8         86.     In subjecting Plaintiffs and class members to the unnecessary, unlawful,
   9   demeaning, and outrageous confinement and prohibition from going outside and/or
  10   seizure, detention arrest, jailing and/or prosecution when plaintiffs and class
  11   members went outside, defendants, and each of them, violated plaintiffs' and class
  12   members' rights to freely associate, communicate and assemble with persons, at
  13   times, and in places of their choosing, as guaranteed by the First and Fourteenth
  14   Amendments to the United States Constitution. Therefore, Plaintiffs and class
  15   members are entitled to bring suit and recover damages pursuant to 42 U.S.C. §1983.
  16         87.     As a direct and proximate cause of the aforementioned acts, Plaintiffs
  17   and class members were damaged in an amount to be proven at trial.
  18         88.     Plaintiffs and the putative class members are also entitled to injunctive
  19   and declaratory relief, including the clearing of their names from any gang databases
  20   or records.
  21                            FOURTH CLAIM FOR RELIEF
  22           FOR FOURTEENTH AMENDMENT VIOLATIONS - EQUAL
  23                                      PROTECTION
  24                                     (42 U.S.C. § 1983)
  25       (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS BRAXSTON
  26               SHAW; MICHAEL COBLENTZ; NICOLAS MARTINEZ)
  27         89.     Plaintiffs repeat and re-alleges each allegation in all the preceding
  28   paragraphs of this Complaint with same force and effect as if fully set forth herein.
                                           19
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 22 of 37 Page ID #:179



   1         90.     Plaintiffs are informed and believes and thereon allege that they and the
   2   putative class members were singled out and targeted for being misidentified as gang
   3   members or associates based on their race, color and/or ethnic background and that
   4   the LAPD treated racial minorities, namely African-Americans and Latinos,
   5   differently than other races in terms of labeling them as gang members or associates.
   6         91.     Plaintiffs are informed and believe that they and the putative class
   7   members were subjected to intentional discrimination based on race, color and/or
   8   ethnicity by Defendants.
   9         92.     Defendants’ unlawful discriminatory conduct violated the Equal
  10   Protection Clause of the Fourteenth Amendment and therefore Defendants are liable
  11   to Plaintiffs and the putative class members under 42 U.S.C. Section 1983 for the
  12   unconstitutional actions.
  13         93.     As a direct and proximate cause of the aforementioned acts, Plaintiffs
  14   and class members were damaged in an amount to be proven at trial.
  15         94.     Plaintiffs and the putative class members are also entitled to injunctive
  16   and declaratory relief, including the clearing of their names from any gang databases
  17   or records.
  18                               FIFTH CLAIM FOR RELIEF
  19                         MUNICIPAL LIABILITY (MONELL)
  20                                     (42 U.S.C. § 1983)
  21   (BY ALL PLAINTIFFS AGAINST DEFENDANT CITY OF LOS ANGELES)
  22         95.     Plaintiffs repeat and re-allege each allegation in all the preceding
  23   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  24         96.     Based upon the principles set forth in Monell v. New York City
  25   Department of Social Services, 436 U.S. 658 (1978), Defendant City is liable for all
  26   injuries sustained by Plaintiffs as set forth herein. Defendant City bears liability
  27   because its policies, practices and/or customs were a cause of and Plaintiffs’ injuries,
  28   and/or because Defendant City ratified the unlawful actions of its employees that
                                           20
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 23 of 37 Page ID #:180



   1   caused Plaintiffs’ damages.
   2         97.      The City, through LAPD Chief Moore, and his predecessors, including
   3   former Chief Charles Beck, and the LAPD, have failed to train their officers in the
   4   constitutional treatment of innocent civilians vis-a-vis misclassification of Los
   5   Angeles City residents as gang members or gang associates as revealed by the above
   6   allegations. The City has a custom and policy of misclassifying people as gang
   7   members or gang associates, submitting fraudulent reports affirming the
   8   misclassification, inputting fraudulent information into gang databases and
   9   encouraging LAPD officers into further perpetuating the foregoing. The City is well
  10   aware of its constitutional duties. The need for training and discipline to enforce
  11   Constitutional guarantees in such circumstances is obvious and necessary.
  12         98.      On information and belief, Chief Moore and his predecessors delegated
  13   responsibility and authority to persons within his command staff to act as the final
  14   policy maker in determining whether to terminate, reprimand, or terminate LAPD
  15   officers who were falsely classifying people and filing false reports which unlawfully
  16   identified individuals. The persons who made these decisions, acted as the delegated
  17   policy maker for the City of Los Angeles on these matters. There was no time,
  18   opportunity, or procedure for anyone other than the policymakers to review or revise
  19   the decisions prior to their final implementation.
  20         99.      Moreover, on and for some time prior to June 1, 2020 (and continuing
  21   to the present date), Defendants CITY, and DOES 1-10, acting with gross negligence
  22   and with reckless and deliberate indifference to the rights and liberties of the public
  23   in general, and of Plaintiffs, and of persons in their class, situation and comparable
  24   position in particular, knowingly maintained, enforced and applied an official
  25   recognized custom, policy, and practice of:
  26         a. Unreasonably detaining and unreasonably arresting Los Angeles City
  27               civilians under the guise that said civilians were “gang members;”
  28   ///
                                           21
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 24 of 37 Page ID #:181



   1         b. Unreasonably detaining and unreasonably arresting Los Angeles City and
   2            County residents under the guise that said civilians were “gang associates;”
   3         c. Falsifying official CITY reports affirming the misclassification of a civilian
   4            as gang members or gang associates;
   5         d. Falsifying information placed into statewide California gang databases
   6            including CalGangs by the misclassification of a civilians as a gang
   7            members or gang associates;
   8         e. Committing perjury in open court by further affirming the misclassification
   9            of civilians who were facing criminal charges;
  10         f. Acquiescing, ratifying, and condoning the imposition of a criminal
  11            sentencing enhancements of an individuals who were misclassified as a
  12            gang members or gang associates.
  13         g. Inadequately supervising, training, controlling, assigning, and disciplining
  14            CITY employees and other personnel, in gang intelligence, the reporting of
  15            gang intelligence, and the misclassification of civilians as gang members
  16            or gang associates;
  17         h. By maintaining grossly inadequate procedures for reporting, supervising,
  18            investigating, reviewing, disciplining and controlling the intentional
  19            misconduct by Defendants.
  20         i. By having and maintaining the aforementioned unconstitutional policy,
  21            custom, and practice with a deliberate indifference to individuals' safety
  22            and rights;
  23         j. Condoning and ratifying the targeting of racial minorities, namely African-
  24            Americans and Latinos, to be misclassified as gang members or associates,
  25            thus fostering an official policy, practice and/or custom of discrimination
  26            against minorities.
  27         100. By reason of the policies and practices of Plaintiffs and the class
  28   Plaintiffs represent were severely injured and were subjected to constitutional
                                        22
                PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 25 of 37 Page ID #:182



   1   violations while the CITY ratified and condoned said conduct. The aforementioned
   2   policies and practices of Defendants, including the custom, policy and practice of
   3   Defendant CITY in allowing its officers to misclassify civilians and file false reports
   4   was a violation of the First, Fourth, and Fourteenth Amendments of the Constitution.
   5         101. Defendants CITY and DOES 1-10, together with various other officials,
   6   whether named or unnamed, had either actual or constructive knowledge of the
   7   deficient policies, practices and customs alleged in the paragraphs above. Despite
   8   having knowledge as stated above, these defendants condoned, tolerated and through
   9   actions and inactions thereby ratified such policies. Said defendants also acted with
  10   deliberate indifference to the foreseeable effects and consequences of these policies
  11   with respect to the constitutional rights of Plaintiffs, and other individuals similarly
  12   situated.
  13         102. Accordingly, Defendants CITY and Does 1-10 each are liable to
  14   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
  15         103. Plaintiffs further claim all of Plaintiffs’ attorneys’ fees and costs
  16   incurred and to be incurred in Plaintiffs presenting, maintaining and prosecuting this
  17   action under 42 U.S.C. Section 1988.
  18                             SIXTH CLAIM FOR RELIEF
  19                            TOM BANE ACT VIOLATIONS
  20                                (CAL. CIV. CODE § 52.1)
  21                (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
  22         104. Plaintiffs repeat and re-allege each allegation in all the preceding
  23   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  24         105. As alleged herein, Defendants intentionally interfered by threats,
  25   intimidation, and/or coercion with Plaintiffs’ and the putative class members’
  26   exercise and enjoyment of rights under federal and state law and under the federal
  27   and state constitutions (including, without limitation, Amendments 1 and 4 of the
  28   U.S. Constitution; California Civil Code Section 43 and Penal Code Sections 118,
                                           23
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 26 of 37 Page ID #:183



   1   118.1, and 148.5 and Article I, Sections 1, 2, 7, 13, and 17 of the California
   2   Constitution), including, without limitation, the right to be free from right of
   3   protection, from personal insult, from defamation, and from harm to personal
   4   relations and the rights to free speech and association, due process and equal
   5   protection. Defendants acted intentionally and with reckless disregard for the rights
   6   of Plaintiffs and the members of the putative class. Defendant City of Los Angeles
   7   is vicariously liable for the acts and omissions of its employees, including the LAPD
   8   officer defendants, who at all relevant times were acting within the course and scope
   9   of their employment.
  10         106. As a direct and legal result of Defendants’ acts and omissions, Plaintiffs
  11   and members of the putative class have suffered damages and therefore seek all
  12   damages, including actual, compensatory and statutory damages, which are
  13   recoverable pursuant to Civil Code Section 52.1 and any other applicable statutes.
  14   Plaintiffs and members of the putative class also seek equitable and injunctive relief.
  15         107. Plaintiffs are informed and believe and thereon allege that the
  16   aforementioned acts of the individual defendants, and each of them were willful,
  17   malicious, intentional, oppressive and despicable and/or were done in willful and
  18   conscious and reckless disregard of the rights, welfare and safety of Plaintiffs and
  19   members of the putative class, thereby justifying the award of punitive and exemplary
  20   damages against the individual (non-government entity) defendants in an amount to
  21   be determined at time of trial.
  22         108. Plaintiffs seek an award of reasonable attorneys’ fees pursuant to Civil
  23   Code Section 52.1.
  24         109. As a direct and proximate cause of the aforementioned acts, Plaintiffs
  25   and class members were damaged in an amount to be proven at trial.
  26         110. Plaintiffs and the putative class members are also entitled to injunctive
  27   and declaratory relief, including the clearing of their names from any gang databases
  28   or records.
                                         24
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 27 of 37 Page ID #:184



   1                             SEVENTH CLAIM FOR RELIEF
   2         NEGLIGENCE, INCLUDING NEGLIGENT TRAINING, HIRING, AND
   3                                     SUPERVISION
   4               (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
   5           111. Plaintiffs repeat and re-allege each allegation in all the preceding
   6   paragraphs of this Complaint with same force and effect as if fully set forth herein.
   7           112. Defendants owed a duty of care to Plaintiffs and all class members, and
   8   were required to use reasonable diligence to ensure that Plaintiffs and the class were
   9   not harmed by Defendants’ acts or omissions. Defendants’ acts and omissions were
  10   negligent and reckless, including but not limited to:
  11           a. The LAPD’s failure to supervise, control, train, oversee and discipline
  12              officers of the LAPD such that they felt they could violate the rights of
  13              Plaintiffs and the members of the putative class with impunity;
  14           b. The LAPD’s negligent failure to follow proper procedures for the use of FI
  15              cards and classifying persons as gang members or affiliates;
  16           c. The failure of supervisory employees of the LAPD, including Chiefs Moore
  17              and Beck, to prevent racial profiling and discrimination by LAPD officers
  18              in connection with identifying persons as being gang members or gang
  19              associates;
  20           d. The failure of supervisory employees of the LAPD, including Chiefs Moore
  21              and Beck, to properly train, supervise and discipline LAPD officers and
  22              other employees, regarding the identification of persons as gang members
  23              or affiliates; and
  24           e. The negligent hiring, retention and assignment of the LAPD officers and
  25              employees involved in the widespread scheme to misidentify persons as
  26              gang members or affiliates by supervisory employees of the LAPD
  27              including Chiefs Moore and Beck.
  28   ///
                                          25
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 28 of 37 Page ID #:185



   1         113. As a direct and proximate result of Defendants’ acts and omissions,
   2   Plaintiffs and the putative class members have been damages as alleged herein. As a
   3   result of their conduct, Defendant City of Los Angeles is vicariously liable for
   4   Plaintiffs’ damages pursuant to Government Code § 815.2 and the individual
   5   defendants are liable pursuant to Government Code §820, Civil Code §§ 1708 and
   6   1714, among other statutes. Defendant City of Los Angeles is vicariously liable for
   7   the acts and omissions of its employees, including the LAPD officer defendants, who
   8   at all relevant times were acting within the course and scope of their employment.
   9         114. As a direct and proximate cause of the aforementioned acts, Plaintiffs
  10   and class members were damaged in an amount to be proven at trial.
  11         115. Plaintiffs and the putative class members are also entitled to injunctive
  12   and declaratory relief, including the clearing of their names from any gang databases
  13   or records.
  14                            EIGHTH CLAIM FOR RELIEF
  15                                     DEFAMATION
  16                 (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
  17         116. Plaintiffs repeat and re-allege each allegation in all the preceding
  18   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  19         117. Defendants, and each of them, by the herein-described acts, conspired
  20   to, and in fact, did negligently, recklessly, and intentionally caused excessive and
  21   unsolicited internal and external publications of defamation, of and concerning
  22   Plaintiffs and the putative class members, to third persons and to the community.
  23   These false and defamatory statements included express and implied accusations that
  24   Plaintiffs and the putative class members were members or affiliates of criminal
  25   gangs These and other similar false statements expressly and impliedly stated that
  26   Plaintiffs and the putative class members were had engaged in criminal and illegal
  27   activities and/or associated with such persons.
  28   ///
                                        26
                PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 29 of 37 Page ID #:186



   1          118. Plaintiff is informed and believes and thereon alleges that these false
   2   and defamatory statements and publications continue to be published and republished
   3   by Defendants. These false statements were outrageous, negligent, reckless,
   4   intentional, and maliciously published and republished by Defendants, and each of
   5   them. Plaintiffs are informed and believes that the negligent, reckless, and intentional
   6   publications by Defendants, and each of them, were and continue to be, foreseeably
   7   published and republished by Defendants, their agents and employees, recipients, in
   8   the community. Plaintiffs hereby seek damages for these publications and all
   9   foreseeable republications discovered up to the time of trial.
  10          119. During the above-described time-frame, Defendants, and each of them,
  11   conspired to, and in fact, did negligently, recklessly, and intentionally cause
  12   excessive and unsolicited publication of defamation, of and concerning Plaintiff, to
  13   third persons, who had no need or desire to know. Those third person(s) to whom
  14   these Defendants published this defamation are believed to include, but are not
  15   limited to, the other agents and employees of Defendants, and each of them, and the
  16   community, all of whom are known to Defendants, and each of them, but unknown
  17   at this time to Plaintiff.
  18          120. The defamatory publications consisted of oral and written, knowingly
  19   false and unprivileged communications, tending directly to injure Plaintiffs and the
  20   putative class members and their personal, business, and professional reputations.
  21   These publications included the following false and defamatory statements (in
  22   violation of Civil Code §§ 45 and 46(3)(5)) with the meaning and/or substance that
  23   Plaintiffs and the putative class members were members or associates of criminal
  24   gangs.
  25          121. Plaintiffs are informed and believes and fears that these false and
  26   defamatory per se statements will continue to be published by Defendants, and each
  27   of them, and will be foreseeably republished by their recipients, all to the ongoing
  28   harm and injury to Plaintiffs and the putative class members’ business, professional,
                                         27
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 30 of 37 Page ID #:187



   1   and personal reputations. Plaintiffs and the putative class also seeks redress in this
   2   action for all foreseeable republications, including their own compelled self-
   3   publication of these defamatory statements.
   4          122. The defamatory meaning of all of the above-described false and
   5   defamatory statements and their reference to Plaintiff, were understood by these
   6   above-referenced third person recipients and other members of the community who
   7   are known to Defendants, and each of them, but unknown to Plaintiff at this time.
   8          123. None of Defendants’ defamatory publications against Plaintiff
   9   referenced above are true.
  10          124. The above defamatory statements were understood as assertions of fact,
  11   and not as opinion. Plaintiffs are informed and believe this defamation will continue
  12   to be negligently, recklessly, and intentionally published and foreseeably republished
  13   by Defendants, and each of them, and foreseeably republished by recipients of
  14   Defendants’ publications, thereby causing additional injury and damages for which
  15   Plaintiffs seek redress by this action.
  16          125. Each of these false defamatory per se publications (as set forth above)
  17   were negligently, recklessly, and intentionally published in a manner equaling malice
  18   and abuse of any alleged conditional privilege (which Plaintiffs deny existed), since
  19   the publications, and each of them, were made with hatred, ill will, and an intent to
  20   vex, harass, annoy, and injure Plaintiffs and members of the putative class in order
  21   to justify the illegal and cruel actions of Defendants, and each of them, to cause
  22   further damage to Plaintiff’s professional and personal reputation, to cause him to be
  23   fired, to retaliate against Plaintiff and to justify his firing.
  24          126. Each of these publications by Defendants, and each of them, were made
  25   with knowledge that no proper investigation supported the unsubstantiated and
  26   obviously false statements. The Defendants published these statements knowing
  27   them to be false, unsubstantiated by any reasonable investigation and the product of
  28   hostile witnesses. These acts of publication were known by Defendants, and each of
                                         28
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 31 of 37 Page ID #:188



   1   them, to be negligent to such a degree as to be reckless. In fact, not only did
   2   Defendants, and each of them, have no reasonable basis to believe these statements,
   3   but they also had no belief in the truth of these statements, and in fact knew the
   4   statements to be false. Defendants, and each of them, excessively, negligently, and
   5   recklessly published these statements to individuals with no need to know, and who
   6   made no inquiry, and who had a mere general or idle curiosity of this information.
   7   Defendant City of Los Angeles is vicariously liable for the acts and omissions of its
   8   employees, including the LAPD officer defendants, who at all relevant times were
   9   acting within the course and scope of their employment.
  10            127. The above complained-of publications by Defendants, and each of them,
  11   were made with hatred and ill will towards Plaintiffs and the putative class members
  12   and the design and intent to injure Plaintiffs and the putative class and their good
  13   name, reputation, employment and employability. Defendants, and each of them,
  14   published these statements, not with an intent to protect any interest intended to be
  15   protected by any privilege, but with negligence, recklessness and/or an intent to injure
  16   Plaintiff and destroy his reputation. Therefore, no privilege existed to protect any of
  17   the Defendants from liability for any of these aforementioned publications or
  18   republications.
  19            128. As a proximate result of the publication and republication of these
  20   defamatory statements by Defendants, and each of them, Plaintiffs and the putative
  21   class members have suffered injury to their personal, business and professional
  22   reputation including suffering embarrassment, humiliation, severe emotional
  23   distress, shunning, anguish, fear, loss of employment, and employability, and
  24   significant economic loss in the form of lost wages and future earnings, all to
  25   Plaintiffs’ economic, emotional, and general damage in an amount according to
  26   proof.
  27   ///
  28   ///
                                           29
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 32 of 37 Page ID #:189



   1         129. Plaintiffs and the putative class members are also entitled to injunctive
   2   and declaratory relief, including the clearing of their names from any gang databases
   3   or records.
   4         130. Defendants, and each of them, committed the acts alleged herein
   5   recklessly, maliciously, fraudulently, and oppressively, with the wrongful intention
   6   of injuring Plaintiff, for an improper and evil motive amounting to malice (as
   7   described above), and which abused and/or prevented the existence of any
   8   conditional privilege, which in fact did not exist, and with a reckless and conscious
   9   disregard of Plaintiff’s rights. All actions of Defendants, and each of them, their
  10   agents and employees, herein alleged were known, ratified and approved by the
  11   Defendants, and each of them. Plaintiffs thus are entitled to recover punitive and
  12   exemplary damages from the non- government entity Defendants, and each of them,
  13   for these wanton, obnoxious, and despicable acts in an amount based on the wealth
  14   and ability to pay according to proof at time of trial.
  15                             NINTH CLAIM FOR RELIEF
  16                                  TORTS IN ESSENCE
  17                 (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
  18         131. Plaintiffs repeat and re-allege each allegation in all the preceding
  19   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  20         132. As alleged herein, Defendants caused false information about Plaintiffs
  21   and the Plaintiffs class being gang members or affiliates to be placed in official
  22   government reports and records. Defendants’ actions were unlawful and violated
  23   numerous provisions of California law, including without limitation Penal Code
  24   Sections 118, 118.1 and/or 148.5 which prohibit making false statements in official
  25   records and perjury.
  26         133. Plaintiffs and members of the class were directly harmed by Defendants’
  27   unlawful conduct and are persons whom these statutes were intended to protect.
  28   Accordingly, Defendants are liable for the damages they caused to Plaintiffs and the
                                         30
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 33 of 37 Page ID #:190



   1   class by their violation of these statutes. Defendant City of Los Angeles is vicariously
   2   liable for the acts and omissions of its employees, including the LAPD officer
   3   defendants, who at all relevant times were acting within the course and scope of their
   4   employment.
   5         134. As a direct and legal result of Defendants’ acts and omissions, Plaintiffs
   6   and members of the putative class have suffered damages including general and
   7   compensatory damages.
   8         135. Plaintiffs are informed and believe and thereon allege that the
   9   aforementioned acts of the individual defendants, and each of them were willful,
  10   malicious, intentional, oppressive and despicable and/or were done in willful and
  11   conscious and reckless disregard of the rights, welfare and safety of Plaintiffs and
  12   members of the putative class, thereby justifying the award of punitive and exemplary
  13   damages against the individual (non-government entity) defendants in an amount to
  14   be determined at time of trial.
  15                             TENTH CLAIM FOR RELIEF
  16                                 INJUNCTIVE RELIEF
  17        (First, Fourth, and Fourteenth Amendments to the U.S. Constitution;
  18           42 U.S.C. § 1983; California Constitution Article 1, §§ 2, 3, 7, 13,
  19                Penal Code §§ Civil Code § 52.1,–for Injunctive Relief)
  20              (BY ALL PLAINTIFFS AGAINST ALL DEFENDANTS)
  21         136. Plaintiffs repeat and re-allege each allegation in all the preceding
  22   paragraphs of this Complaint with same force and effect as if fully set forth herein.
  23         137. The Defendants engaged in repeated, widespread violations of law, as
  24   outlined above.
  25         138. Plaintiffs seek injunctive relief in the form of an order requiring that
  26   Defendants to remove their names and the names of members of the class from any
  27   records or databases which labels them as gang members or gang associates and
  28   requiring Defendants identify to the Plaintiffs and the class all entities and agencies
                                         31
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 34 of 37 Page ID #:191



   1   to which such information has been disseminated; and that all such disseminated
   2   records be collected and destroyed.
   3         139. Plaintiffs also seek injunctive relief in terms of ordering Defendants to
   4   establish procedures by which Plaintiffs and other class members can confirm that
   5   their names have been removed from any gang databases and seek immediate
   6   removal of their names of from databases.
   7         140. Defendant City, through the LAPD, has failed to train and supervise its
   8   officers about their legal obligations not to wrongfully classify persons as gang
   9   members or gang affiliates. The recurrence of the same violations with respect to
  10   these arrests indicates an intentional refusal respect the rights of persons who were
  11   wrongfully identified as gang members or associates. Without intervention by this
  12   Court, Plaintiffs and members of the class are at risk of having their rights violated
  13   in the future due to the Defendants’ demonstrated pattern of constitutional violations
  14   and illegal actions. Plaintiffs and the class have no adequate remedy at law to protect
  15   their constitutional and statutory rights, and, without action by this court, will suffer
  16   irreparable injury, thereby entitling them to injunctive and declaratory relief.
  17         141. Defendants have acted and refused to act on grounds generally
  18   applicable to the putative class. Injunctive and declaratory relief for the putative class
  19   as a whole is appropriate.
  20         142. Defendants’ polices practices, customs, conduct and acts alleged herein
  21   resulted in, and will continue to result in, irreparable injury to the Plaintiffs and the
  22   class, including but not limited to violation of their constitutional and statutory rights.
  23   Plaintiffs have no plain, adequate, or complete remedy at law to address the wrongs
  24   described herein.
  25         143. Without an order requiring Defendants to cease and desist from falsely
  26   identifying persons as gang members or affiliates, the Plaintiffs and class members
  27   are at grave risk that Defendants will again seek to misidentify them as gang members
  28   or associates in the future.
                                         32
                 PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 35 of 37 Page ID #:192



   1         144. Plaintiffs therefore seek injunctive relief from this Court to ensure that
   2   Plaintiffs and persons similarly situated will not suffer violations of their rights from
   3   Defendants’ illegal and unconstitutional policies, customs, and practices described
   4   herein. Accordingly, Defendants should be enjoined from identifying any person as
   5   a gang member or associate based on a field interview or other encounter.
   6                                 PRAYER FOR RELIEF
   7         Wherefore, Plaintiffs seek judgment as follows:
   8         1.     An order certifying the class and each sub-class defined herein pursuant
   9   to Federal Rules of Civil Procedure, Rule 23(b)(2) and (3);
  10         2.     A permanent injunction restraining Defendants from engaging in the
  11   unlawful and unconstitutional actions detailed above and retaining Court jurisdiction
  12   to enforce the terms of the injunction;
  13         3.     A declaratory judgment that Defendants’ conduct detailed herein was a
  14   violation of the rights under the Constitution and laws of the United States and the
  15   State of California and of Plaintiffs and the class members;
  16         4.     An order directing that all records that Plaintiffs or any class member is
  17   or was a gang member or associate be removed from all criminal databases, whether
  18   operated by the City or County of Los Angeles, or the State of California,;
  19         5.     An order directing that Defendants take all necessary steps to ensure that
  20   Plaintiffs and members of the class be removed from any gang database, including
  21   establishing a system which enables a person to challenge an improper gang
  22   designation and which requires that the City meet a substantial evidentiary burden
  23   before listing any person in any gang data base.
  24         6.     An order enjoining the LAPD from identifying any person as a gang
  25   member or associate based on a field interview or other encounter.
  26         7.     General and compensatory damages for Plaintiffs and the class they
  27   represent for the violations of their federal and state constitutional and statutory
  28   rights, in addition to pain and suffering, all to be determined according to proof;
                                          33
                  PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 36 of 37 Page ID #:193



   1         8.      Statutory damages, including $4,000 per violation pursuant to Civil
   2   Code Section 52.1;
   3         9.      An award of attorneys’ fees pursuant to 42 U.S.C. § 1988, Cal. Civil
   4   Code §§ 52(b) & 52.1(h), and Cal. Code of Civil Proc. § 1021.5;
   5         10.     Costs of suit;
   6         11.     Pre and post-judgment interest as permitted by law; and
   7         12.     Such other and further relief as the Court may deem just and proper.
   8
   9   Respectfully Submitted,
  10   Dated: January 6, 2021                   THE JUSTICE X LAW GROUP
  11
  12
                                          By:
  13                                            HUMBERTO GUIZAR
                                                AUSTIN R. DOVE
  14
                                                STEPHEN A. KING
  15                                            CHRISTIAN CONTRERAS
                                                Attorneys for Plaintiffs.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           34
                   PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-06963-AB-AGR Document 22 Filed 01/06/21 Page 37 of 37 Page ID #:194



   1                             DEMAND FOR JURY TRIAL
   2         Plaintiffs hereby demands a trial by jury on all issues so triable.
   3
   4   Dated: January 6, 2021                   THE JUSTICE X LAW GROUP
   5
   6
                                          By:
   7                                            HUMBERTO GUIZAR
   8                                            AUSTIN R. DOVE
                                                STEPHEN A. KING
   9                                            CHRISTIAN CONTRERAS
                                                Attorneys for Plaintiffs.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        35
                PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
